Napton, Judge,
dissenting. — 1 cannot concur in the
opinion oí Judge Tompkins on the question of jurisdiction. It is admitted that the circuit court of St. Louis county had no pon er under our statute to order a change of venue on the alleged ground of prejudice against the de-iendant. This is not one of the enumerated cases in the act, and I know of no power apart from the statute which authorized a change of venue. The rase, therefore, when sent to Jefferson county, was coram non ju-dice, and the circuit court of that county had no jurisdiction to try the case.
It is, I believe, a well settled doctrine that consent cannot give jurisdiction, and the result to which a contrary doctrine in this case would lead, seems to me well worthy of attention. If it be sound law that, because the circuit court of Jefferson county had jurisdiction over offences of the same character with the one charged in this indictment, it had therefore jurisdiction over such offence, though committed in St. Louis county, upon the principle that the defendant could not and ought not to take advantage of his own wrong, such a position might lead to consequences that would be rather startling. The circuit court of Jefferson county has jurisdiction over the ofience of murder, but I imagine it will hardly be contended that it would have a right to try a person charged with having committed murder in the State of Illinois or Arkansas, even though the person charged may have selected that tribunal in preference to one before which it was properly cognizable.
By the principles of the common law, the defendant could not have been tried in Jefferson county. To give-the court of that count}'' jurisdiction, resort must be had to the statute; but the statute, it is admitted, did not authorize the change which was made, neither by common law or statutory provision. Then, the circuit court of Jefferson county had no jurisdiction, and the consent of the defendant could not give it any. The judgment should therefore, 1 think, be reversed»